EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney James J. Bosco, Jr. on 1/4/22.

The application has been amended as follows: 

In the claims: 

1. (Currently Amended) An air port component of an air conditioner, comprising:
a first plate body and a second plate body, wherein two longitudinal ends of the first plate body are elastically connected with two longitudinal ends of the second plate body respectively; and
an elastic component, wherein the two longitudinal ends of the first plate body are elastically connected with the two longitudinal ends of the second plate body respectively through the elastic component[[s]];
wherein the elastic component comprises an elastic plate, and the elastic plate is connected to the longitudinal ends of the first plate body and the second plate body;


9. (Currently Amended) The air port component as claimed in claim [[5]] 8, further comprising a fastener, wherein the elastic plate is connected to a longitudinal end of the second buckle group through the fastener.

11. (Currently Amended) The air port component as claimed in claim [[5]] 8, further comprising a flexible pad, wherein a second preset gap exists at a site on which the first buckle group matches the second buckle group, and the flexible pad is disposed between the first plate body and the second plate body and is filled in the second preset gap.

12. (Currently Amended) The air port component as claimed in claim [[5]] 8, wherein the first buckle group comprises two groups of first buckle structures disposed at two lateral ends of the first plate body respectively, and each group of first buckle structures comprises a plurality of first buckle structures disposed at intervals along the longitudinal direction of the first plate body; and
the second buckle group comprises two groups of second buckle structures disposed at two lateral ends of the second plate body respectively, and each group of second buckle structures comprises strip-shaped buckles extending along the 

14. (Currently Amended) The air port component as claimed in claim 1, further comprising a cover plate, wherein the cover plate is arranged on an outer side of [[an]] the elastic component, so as to seal a gap on the longitudinal ends of the first plate body and the second plate body.

16. (Currently Amended) The air port component as claimed in claim [[11]] 15, wherein the first guide structure and the second guide structure have different heights to form a complementary structure, preventing the first guide structure and the second guide structure from installing in place when the first plate body and the second plate body are incorrectly mounted.

17. (Currently Amended) The air port component as claimed in claim [[11]] 15, wherein a first buckle group is disposed on one side of the first plate body facing to the second plate body, and the first guide structure is higher than the first buckle group.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention pertains to an air port component for an air conditioner that specifically requires a first plate body and a second plate body, wherein two longitudinal ends of the first plate body are elastically connected with two longitudinal ends of the second plate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762        

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762